Title: To Benjamin Franklin from Francis Hopkinson, 31 May 1767
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Sir
Hartlebury Castle May 31st. 1767
I have once more the Pleasure of writing to you from this delightful Place; where I thank God, I enjoy perfect Health and all the Pleasures the Country can afford. Time rolls away in the most agreeable Manner imaginable; Reading, walking, riding, Music, Drawing &ca. season the Hours with much calm and rational Pleasure; and to crown all, the good Bishop and Mrs. Johnson treat me with all possible Affection and Kindness. Yet, after all (such is my Partiality for dear Philadelphia and my Friends there) that I must say it is with great Delight I look forward to the Time of my Embarkation. I have not recieved a Letter from Home since Mid-Winter—But a Ship is hourly expected, and, as the Winds have been favourable for some Days past, I hope it will not be long before she arrives. After I left London, I spent a Week very agreeably a[t] Bath; where I was kindly entertained by Mr. Taylor and Family. We made an Excursion to Bristol and the hot-Wells. Was I to choose a Residence in England I think I should not hesitate a Moment in giving the Preference to Bath beyond any other Place—except Hartlebury Castle—From Bath I took a Post Chaise to Repple, near Glocester, where I spent two or three Days with Dr. Warren, one of my good Couzins, who conducted me in his Carriage to this Place. I am very fond of riding out on Horse-back—His Lordship has therefore accommodated me with a very fine little Horse and with him I have made several pleasant Excursions about the Country. Mr. Hamilton did me the Honour to write to me the other Day; he has kindly offer’d to secure me proper Accommodations and Provisions for our intended Voyage, on as reasonable Terms as may be: and informs me that we are likely to have Mr. Powel a fellow Passenger. The Ship in which we propose to sail is daily expected and Messr. Barclays assure us that she will not be detained beyond the latter End of July, her Cargo being chiefly engaged.

I hope you retain your Health and Spirits, for I shall always interest myself much in your Wellfare, having the greatest Personal Regard for my good Friend, and a lively Gratitude for all Favours. My affectionate Compliments to good Mrs. Stevenson. When I left her she was a little disordered by a Fright occasioned by a Fire in the Neighbourhood; I hope she has long e’er this regain’d her usual Composure and Serenity of Mind; which I wish s[he may] long enjoy. Compliments to Miss Stevenson [and] to Miss Franklin. Adieu. I am Dear Sir Yours most sincerely
F. Hopkinson
 
Addressed: To / Dr Franklin / at Mrs Stevenson’s / Craven Street / London / Free / J Worcester
Endorsed: Hopkinson